Citation Nr: 0720392	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  03-20 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
atrophy of the right testicle claimed as due to medical 
treatment and surgery performed by the VA in December 1999.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
erectile dysfunction claimed as due to medical treatment and 
surgery performed by the VA in December 1999.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from August 1976 to August 
1979, and from November 1981 to February 1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, Regional 
Office (RO).  

In April 2006, the Board denied service connection for a 
bilateral inguinal hernia and a right shoulder fracture, as 
well as increased ratings for chondromalacia of the patellae 
of the right and left knees.  The claim for compensation 
under Section 1151 was remanded for a VA medical opinion with 
respect to the likelihood that the veteran's right testicle 
atrophy which occurred following the VA surgery in 1999 was 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment.  The requested 
opinion has been obtained and the Board proceeds with its 
review of the appeal.  


FINDINGS OF FACT

1.  The medical evidence of record shows that the proximate 
cause of the veteran's right testicle atrophy which occurred 
following the VA surgery in December 1999 was not 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  

2.  The medical evidence of record shows that the proximate 
cause of the veteran's erectile dysfunction was not the VA 
surgery in December 1999.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 
U.S.C.A § 1151 for right testicle atrophy have not been met. 
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2006).  

2.  The criteria for compensation under the provisions of 38 
U.S.C.A § 1151 for erectile dysfunction have not been met. 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2004 and September 2004, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for compensation under the provisions 
of 38 U.S.C.A § 1151.  He further was notified of information 
and evidence that VA would seek to provide and information 
and evidence that he was expected to provide.  The veteran 
was instructed to submit any evidence in his possession that 
pertained to his claims.  Although this notice was delivered 
after the initial denial of the claims, the AOJ subsequently 
readjudicated the claims based on all the evidence in January 
2007, without taint from prior adjudications.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claims and the late notice did not 
affect the essential fairness of the decision.  

Because entitlement under Section 1151 is denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice required in that case was sent 
to the veteran in January 2007.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  All identified and available treatment records have 
been secured, as well as medial opinions.  

Entitlement to Compensation under 38 U.S.C.A. § 1151

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
received in December 2000.  For claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 shall 
be awarded for a qualifying additional disability as caused 
by improper VA treatment.  For purposes of this section, a 
disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility.  
Additionally, it must be shown that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  
A determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.

In this case, the veteran claims that inguinal hernia 
surgery, in December 1999, resulted in atrophy of his right 
testicle and erectile dysfunction.  As a lay witness, he can 
make that claim, but his opinion is not competent evidence as 
to causation or the proper standard of care.  38 C.F.R. 
§ 3.159 (2006).  On both points, competent medical evidence 
is required, and has been obtained.  In summary, the 
competent medical evidence establishes that the erectile 
dysfunction is not due to the VA surgery and that while the 
VA surgery did result in the testicular atrophy, that was a 
foreseen, not uncommon complication of the surgery and was 
not due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA.  

The pertinent VA clinical records, including the December 
1999 operative records have been obtained.  They show that 
the veteran had a previous right inguinal hernia repair with 
mesh.  Examination disclosed a possible defect and a right 
groin exploration with possible mesh repair was planned.  The 
report specifically states that there was a high chance of 
ischemia with a loss of the right testicle.  Other 
complications included recurrence, bleeding, infection, and 
damage to surrounding structures.  The report states that the 
plan, benefits, risks and alternatives had all been explained 
to the veteran; that he understood and wished to proceed.  
While the veteran may not recall this conversation several 
years ago, the written report made at the time provides the 
most probative evidence and convinces the Board that he was, 
in fact, told that there was a high chance of ischemia (loss 
of blood flow) and loss of the right testicle.  

The surgical report shows that the surgeon dealt with changes 
in the area from the previous surgery and accomplished a 
repair of the right inguinal hernia with mesh.  There were no 
complications at the time.  The next day, the veteran called 
about post-operative swelling and pain.  The right testicle 
was very enlarged.  Recommendations for care were provided.  

The surgeon examined the veteran in June 2000.  The veteran 
had had an unremarkable post-operative course.  There was 
persistent point tenderness.  Examination did not reveal a 
recurrent hernia.  The surgeon thought it likely that the 
veteran had an entrapped nerve due to scar tissue and treated 
it with injection.  

In November 2000, the veteran reported his inguinal hernia 
surgeries and did not have any complaints of pain in the 
area.  He complained of occasional urinary hesitancy and 
nocturia.  There was no hematuria or dysuria.  Examination 
showed the penis had no lesions.  The right testicle was 
atrophied and hardened.  An ultrasound examination was 
scheduled.  A note dated later that month indicates that the 
test revealed decreased size of the right testicle, which 
could be attributed to decreased blood flow.  

In September 2002, the veteran was treated for chronic right 
groin pain.  Surgery disclosed entrapment of the ilio-
inguinal nerve, which was released.  The right groin was 
explored.  There was no hernia.  The cord structures appeared 
a bit elevated on the right side, causing slight appearance 
of bulging as compared to the left side.  The right ilio-
inguinal nerve was encased in dense scar tissue and could 
only be freed at the superiolateral aspect of the wound, and 
was ligated.  The veteran tolerated the procedure well.  

In January 2003, the veteran gave sworn testimony at an RO 
hearing.  He recounted the history of hernia surgery, 
followed by symptoms including pain, and the finding that his 
testicle was reduced in size because the blood supply had 
been closed off when the cord was sewn up.  He did not 
identify any competent medical opinion relating the atrophy 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.   

The report of the May 2003 VA genitourinary examination shows 
the claims folder was reviewed.  It was noted that the 
veteran had a tremendous amount of discomfort following the 
December 1999 surgery.  He had several cord blocks to 
alleviate pain.  Eventually, an ultrasound test disclosed 
that there was no blood flow to the right testicle.  It had 
decreased in size over time; most likely as the result of the 
surgery.  

The doctor went on to write that, "It is a known 
risk/complication of inguinal surgery that the vasculature to 
the cord/testis can be damaged, which will result in a 'dead 
testicle'."  When a person loses one testicle they will 
still have erectile function because only one testicle is 
required to generate an adequate amount of hormone to 
maintain potency.  The vast majority of the nerves and 
vascular supply that control potency were in the 
neurovascular bundles, which lied on the lateral sulcus of 
the prostate, and not within the cord structures.  It was 
noted that the veteran's history was significant for tobacco 
abuse and intermittent alcohol and cannabis abuse with a back 
injury.  He also had several other problems.  He had had 
erectile dysfunction for the previous 2 years.  He got a 
partial erection, which was not satisfactory.  He was 
sexually active and medication, penile injection and a pump 
were considered.  

The examiner further expressed the opinion that the erectile 
dysfunction was not related to the hernia surgery, but was 
most likely the result of tobacco abuse, hypertension and 
various medications.  The loss of the right testicle was more 
than likely the result of the hernia operation, but it should 
not interfere with fertility or potency, and it was a well-
recognized complication of such surgery.  It was commented 
that when patients have multiple surgeries in the same area, 
there is a tremendous amount of scar tissue, particularly 
when the mesh is present, that makes it very problematic and 
a situation that was not uncommon.  

In May 2006, an urologist reviewed the claims folder, 
examined the veteran, and expressed an opinion.  The history 
of symptoms and surgery was reviewed.  Following hernia 
surgery in December 1999, he had pain in the right testicle 
and developed atrophy.  Ultrasound disclosed a marked 
decrease in testicle size and a lack of blood supply, which 
resulted in atrophy.  He stated that erectile dysfunction 
began 4 years earlier and complained that he did not get a 
full erection.  He reported that he was able to have 
intercourse, which resulted in a slightly painful 
ejaculation.  Physical examination confirmed an atrophic 
right testicle, the size of a marble.  It was nontender.  
There was no evidence of recurrent hernia.  The left testicle 
was of normal size, shape and consistency, and nontender.  
The phallus was normal.  

It was the examiner's opinion that the veteran's right 
testicular atrophy was the result of his right inguinal 
hernia, which was a second repair.  The loss of blood supply 
on the right testicle was a known complication of the right 
inguinal hernia repair, but would not occur under usual 
circumstances.  In the doctor's opinion, the erectile 
dysfunction complaints were not related to his atrophic 
testicle, since he had a normal left testicle, which was 
functioning.  The examiner repeated that the right atrophic 
testicle was secondary to the right inguinal hernia surgery.  
However, the doctor did not think that the resultant atrophic 
right testicle was responsible for the complaints of erectile 
dysfunction.  Likely etiologies of his erectile dysfunction 
included tobacco abuse, hyperlipidemia and hypertension in 
its medical treatment.  

In August 2006, the May 2006 examiner commented that the 
claims file was reviewed and it was his opinion that the 
right testicular atrophy was a complication of the right 
inguinal hernia surgery.  

A VA genitourinary examination and opinion were again 
obtained in November 2006.  The claims file was reviewed.  
The examiner noted that he was asked for an opinion as to 
whether the right testicular atrophy following the VA surgery 
was due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar incidence of fault on the part 
of VA.  The history was reviewed.  Examination disclosed a 
severely atrophic right testicle that was less than marble 
size.  The left testicle was normal in size, shape and 
consistency.  It was not tender.  The prostate was smooth, 
with no nodules.  The impression was atrophic right testicle 
and erectile dysfunction.  The examiner commented that the 
right testicular atrophy occurred as a result of the 
veteran's right inguinal surgery; however, the loss of blood 
supply to the testicle was a known complication of inguinal 
hernia surgery.  The doctor also felt that the erectile 
dysfunction was not due to the atrophic right testicle but 
would be due to a combination of vascular disease, as he was 
a smoker, taking medication for hypertension and 
hypercholesterolemia.  

Conclusion

There are 2 pertinent requirements for compensation under the 
provisions of 38 U.S.C.A. § 1151.  First, there must be a 
disability that was caused by VA hospital care, medical or 
surgical treatment, or examination.  Second, it must be shown 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.  

The erectile dysfunction does not meet the first requirement.  
There is no competent medical opinion or other competent 
medical evidence linking the veteran's erectile dysfunction 
to the December 1999 surgery.  Actually, there are several 
medical opinions to the effect that the surgery did not cause 
the erectile dysfunction.  These opinions by trained medical 
professionals outweigh the veteran's claim and provide a 
preponderance of evidence against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

While the testicular atrophy meets the first requirement, it 
fails the second criteria.  There is no competent medical 
evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA.  The written record actually establishes that the 
veteran was told of the risk of testicular atrophy before 
going into the surgery.  The medical opinions show that while 
testicular atrophy is not a usual outcome, it is not 
uncommon.  The December 1999 surgery was complicated by the 
way the veteran's body responded to the previous surgery.  
The surgeon responded appropriately to these challenges and 
there is no evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA surgeon.  While the veteran may feel 
that the atrophy is evidence of inadequate treatment, the 
competent medical evidence establishes that it is a well 
known complication that was discussed with the veteran prior 
to the surgery.  Here again, the medical records and 
examination reports provide a preponderance of evidence 
against the claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.


ORDER

Compensation under 38 U.S.C.A. § 1151 for atrophy of the 
right testicle, claimed as due to medical treatment and 
surgery performed by the VA in December 1999, is denied.  

Compensation under 38 U.S.C.A. § 1151 for erectile 
dysfunction, claimed as due to medical treatment and surgery 
performed by the VA in December 1999, is denied.  


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


